United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE AIR FORCE,
)
MATERIEL COMMAND, ROBINS AIR FORCE )
BASE, GA, Employer
)
__________________________________________ )
T.M., claiming as widow of R.M., Appellant

Appearances:
Robert S. Poydasheff, Jr., Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1221
Issued: September 3, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 30, 2018 appellant, through counsel, filed a timely appeal from an April 6, 2018
nonmerit decision of the Office of Workers’ Compensation Program (OWCP). As more than 180
days has elapsed from OWCP’s last merit decision, dated March 3, 2016, to the filing of this

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c)
and 501.3, the Board lacks jurisdiction over the merits of this case.3
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.
FACTUAL HISTORY
On October 27, 2015 the employee, then a 46-year-old paint supervisor, filed an
occupational disease claim (Form CA-2) alleging that he sustained an emotional condition,
including severe depression, due to working in a hangar and becoming overwhelmed at work. He
claimed that he started having “some issues at work” in 2014 and was becoming stressed and
letting things get to him. The employee noted that he tried to commit suicide on July 9, 2014 and
asserted that he first became aware of his claimed condition and its relationship to his federal
employment on the same date.4
The employee submitted administrative documents, including a notification of personnel
action (Standard Form 50) dated July 8, 2013 and standard core personnel documents from
October 2000 describing the painter supervisor position. In October 5 and 12, 2015 notes,
Dr. Dwight L. Bearden, an attending Board-certified psychiatrist, advised that the employee
needed reasonable accommodation in a nonsupervisory position in order to return to work.
In a November 12, 2015 development letter, OWCP requested that the employee submit
additional evidence in support of his claim, including a physician’s opinion supported by a medical
explanation regarding the cause of his claimed emotional condition. It requested that the employee
complete and return an attached questionnaire which posed various questions regarding the
employment-related factors and conditions which he believed caused or aggravated his claimed
condition. OWCP afforded the employee 30 days to respond.5

2

5 U.S.C. § 8101 et seq.

3

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.
4

The employee asserted that he was hospitalized for 30 days commencing July 9, 2014 and for 21 days commencing
August 22, 2015 due to the stress that he began to experience in 2014. He indicated that he went back to supervisory
work in the hangar for several months between these two hospitalizations. On the reverse side of the Form CA-2, the
employee’s immediate supervisor indicated that the employee last stopped work on September 22, 2015 and he
asserted that the claim needed to be challenged “on causal relationship and fact of injury.”
5
On November 12, 2015 OWCP requested additional information from the employing establishment and afforded
it 30 days to respond.

2

The employee submitted an e-mail exchange dated August 12 and 13, 2013 in which he
discussed his work duties and workload with a supervisor, an October 12, 2015 plan for care after
being discharged from the hospital, and an undated Occupational Safety and Health Administration
incident report in which he related a July 9, 2014 work incident to “work stress.”
In a December 17, 2015 report, Dr. Bearden indicated that the employee experienced
significant stress related to his management of personnel in multiple shops and he opined that this
stress led to anxiety, depression, and suicidal ideation. He requested that the employing
establishment provide the employee with reasonable accommodation by relieving him of duties
requiring supervision of personnel in multiple shops.
In a February 5, 2016 letter, an employing establishment official challenged the
employee’s claim by asserting that he failed to identify specific events at work which adversely
affected him and that he failed to submit sufficient medical documentation.
By decision dated March 3, 2016, OWCP denied the employee’s claim for an employmentrelated emotional condition because he failed to establish fact of injury. It found that he failed to
establish a compensable employment factor because he did not provide specific details describing
the time, date, place, and nature of the implicated work events or conditions. OWCP concluded,
therefore, that the requirements had not been met to establish an injury as defined by FECA.
On December 21, 2016 OWCP received a number of documents from the employee, but
he did not request reconsideration of the March 3, 2016 decision at that time. An unsigned and
undated document entitled, “Chemicals I have used for the last 17 years,” lists 18 chemicals,
including methylene chloride and hydrogen peroxide, and contains the statement, “All chemicals
on this list are known to cause [central nervous system] depression and [neurological] damage to
the brain, and birth defects.” Copies of photographs and floorplans of an unidentified worksite
contain handwritten notations regarding perceived deficiencies in the ventilation system. The
floorplans identified the worksite as a “controlled area” for methylene chloride and hexavalent
chromium.
In an undated memorandum, the chief of the program and construction management section
for the employing establishment indicated that Building 54 had to cease being used as a paint
hangaer if it did not come into compliance by September 2008. The chief asserted that the
electrical and ventilation systems of Building 54 were not designed to meet the fire, safety, and
bio-environmental requirements of a paint hanger. He noted that worker exposures for chromium
in Building 54 had consistently ranged from 300 to 500 times over the Occupational Safety and
Health Administration (OSHA) exposure limit. An unidentified person added the following
handwritten comment to the document: “I worked in Bldg. 54 from 1997 till [December 2009].”6
An unsigned and undated document lists reports, dated between September 16, 2014 and August 1,
2016, pertaining to medical examinations and diagnostic.7

6

In a June 26, 2007 e-mail, an employing establishment official advised a coworker that a 2006 study revealed that
Building 54 had numerous deficiencies as a paint hanger.
7

The document also lists the above-described factual materials received by OWCP on December 21, 2016.

3

The employee submitted a number of medical documents which also were received by
OWCP on December 21, 2016. In a July 18, 2014 hospital discharge summary report, Dr. Asad
Naqvi, a Board-certified psychiatrist, indicated that the employee was admitted on July 10, 2014
at which time he reported that he had tried to commit suicide on two separate occasions
approximately a week prior. He diagnosed major depressive disorder and alcohol abuse and
indicated that the employee would pursue follow-up care with a therapist and another Boardcertified psychiatrist, Dr. Babatunde Fagbamiye. In periodic progress reports dated between
September 16, 2014 and August 6, 2015, Dr. Fagbamiye noted that the employee primarily
reported stress due to financial difficulties and problems in his relationship with his wife. He noted
that the employee denied suicidal thoughts (apart from one instance) and diagnosed bipolar 1
disorder (most recent episode depressive, mild).
In a March 16, 2016 report, Dr. Prem S. Parihar, a Board-certified neurologist, indicated
that the employee presented complaining of a history of depression for 13 years. The employee
reported that he had been exposed to chemicals at work (including phenol sodium chromate,
chloride, chromium, ketones, and acetones) and he referenced medical literature which indicated
that some of these chemicals negatively affected cognitive function. Dr. Parihar diagnosed right
carpal tunnel syndrome, depression, mild cognitive impairment, and amnesia, and noted that
exposure to phenol sodium chromate and chromium can cause peripheral neuropathy. He
indicated that the employee had been exposed to various aromatic compounds and had developed
suicidal thoughts.
The findings of a March 21, 2016 magnetic resonance imaging (MRI) scan of the
employee’s head contained an impression of mild changes of chronic microvascular ischemia with
no acute infarct, hemorrhage, or mass effect.
In April 4 and May 24, 2016 reports, Dr. Parihar expressed his concern that the employee’s
exposure to toxins could have contributed to his neuropsychological dysfunction. He noted that
this matter required detailed evaluation because the employee exhibited white matter changes on
an April 25, 2016 single-photon emission computerized tomography (SPECT) scan which could
either be nonspecific or related to toxins.8
In a June 15, 2016 report, Dr. Adam Pomerleau, an attending Board-certified emergency
medicine physician, advised that the employee presented complaining of anxiety, suicidal
thoughts, depression, emotional lability, talkativeness, and memory/concentration problems. The
employee reported that he was exposed to numerous chemicals while working as a
painter/depainter and supervisor of painting/depainting for 17 years, but especially the paintremoving agents methylene chloride and hydrogen peroxide.9 Dr. Pomerleau reported the findings
of his physical examination, noting essentially normal results in the pulmonary, neurological, and
psychiatric portions of the examination. He diagnosed history of exposure to methylene chloride
8
The employee submitted a copy of the April 25, 2016 SPECT scan which noted that the findings were consistent
with a traumatic brain injury and toxic/hypoxic encephalopathic process.
9

The employee reported to Dr. Pomerleau that he wore a particulate mask and gloves most of the time he worked.
Dr. Pomerleau advised that he had reviewed reports which identified higher than allowed levels of methylene chloride
and hexavalent chromium in the employee’s worksite from 2014 and 2015, but he noted that the reports did not include
quantitative data. The case does not contain the reports referenced by Dr. Pomerleau.

4

and other solvents, suspected chronic toxic encephalopathy, and unilateral peripheral neuropathy
(unlikely related to occupational exposure).
Dr. Pomerleau indicated that the employee had a “compelling case for the possibility of
chronic toxic encephalopathy related to heavy solvent exposure over many years.” He maintained
that the employee fit the World Health Organization type II and the Raleigh type 2a profiles for
chronic toxic encephalopathy, but noted that it was necessary to carry out objective memory and
attention testing in the form of neuropsychiatric battery testing to consider whether he fit the
Raleigh type 2b profile. Dr. Pomerleau advised that the employee had no other compelling causes
for his symptoms, such as a traumatic injury or family history, and noted that an organic etiology
was not required to diagnose the mental illnesses that had previously been diagnosed by other
physicians. He indicated that, although the April 25, 2016 SPECT scan showed areas of
hypoperfusion (particularly in the basal ganglia/thalamus) as would be expected after exposure to
methylene chloride, this type of test was still mainly an experimental diagnostic tool and could not
be used definitively for the diagnosis of brain injury from a toxic etiology such as solvent
exposure.10
In a July 26, 2018 report, Dr. Parihar advised that the employee reported that in 2014 and
2015 the employing establishment allowed him to be exposed to higher than allowed levels of
various chemicals, including chloride and chromium. He diagnosed toxic encephalopathy and
depression, and noted, “This is due to heavy solvent exposure over many years manifesting in the
form of neurobehavioral deficits or chronic toxic encephalopathy. The exact mechanism is not
known.” In an August 1, 2016 report, Dr. Parihar indicated, that after reviewing the medical
records, he believed that the employee’s chronic toxic encephalopathy was related to his 17-year
exposure to low doses of solvents, paint, and paint removers. He maintained that the employee fit
the World Health Organization type II and the Raleigh type 2a profiles for chronic toxic
encephalopathy.
The employee also submitted medical reports pertaining to his back and lower extremity
symptoms in 2011 and 2012, including back pain and bilateral foot numbness, and his bronchitis
and hyperlipidemia in 2015 and 2016.
In August 2017 appellant submitted documents showing that the employee died on
May 5, 2017. She submitted a marriage license memorializing her marriage to the employee and
a death certificate filed on May 9, 2017 which listed the immediate cause of death as “gunshot

10

In his June 15, 2016 report, Dr. Pomerleau also generally discussed medical literature regarding methylene
chloride toxicity and chronic toxic encephalopathy. He further opined that the employee’s right peripheral neuropathy,
mainly affecting his right hand, was unlikely related to his exposure to solvents because peripheral neuropathy from
solvent exposure tended to occur bilaterally in a stocking-glove distribution.

5

wound of the head.” The death certificate indicated that appellant was married to the employee at
the time of his death.11
Appellant requested reconsideration of OWCP’s March 3, 2016 decision on behalf of the
employee by submitting a copy of a November 21, 2016 document which was received by OWCP
on March 20, 2018. The document, containing unsigned signature blocks for counsel and the
employee, indicated that the employee was requesting reconsideration of OWCP’s March 3, 2016
decision.12 It contained the argument that the employee sustained environmental and emotional
medical conditions related to his exposure to chemicals when he worked in Building 54 from 1999
to 2009 and in Building 180 from 2009 to 2016. It was alleged that the ventilation system for
Building 54 was not in compliance with the relevant standards for a paint hanger and that
chromium levels consistently ranged from 300 to over 500 times the OSHA exposure limit while
appellant worked there. Moreover, the ventilation system for Building 180 was not in compliance
and the workplace exceeded the OSHA exposure limits for lead, chromium, cadmium, and
methylene chloride.
In support of the reconsideration request, appellant submitted an undated and unsigned
memorandum concerning the use of Building 54 as a paint hanger. The document indicated that a
2006 study showed that the ventilation system of Building 54 failed to reduce actual exposures to
levels below permissible exposure level limits. In a May 23, 2012 report, two chemists for the
employing establishment reported that a dust sample obtained from the roof of Building 180 on
May 12, 2012 revealed the presence of silicates, paint pigments, and a wide assortment of metals,
including chromium and strontium chromate. In an undated form document, entitled “work
exposure hearing,” the employee identified chemicals to which he was exposed while working in
unspecified workspaces since 1998. The chemicals included methylene chloride, lead, chromates,
toluene, and ketones.
Appellant also submitted documents which had previously been submitted by the employee
in December 2016, including the undated memorandum of the chief of the program and
construction management section, Dr. Naqvi’s July 18, 2014 report, Dr. Fagbamiye’s progress
notes produced between September 16, 2014 and August 6, 2015, the April 25, 2016 SPECT scan,
Dr. Parihar’s reports produced between March 16 and August 1, 2016, and Dr. Pomerleau’s
June 15, 2016 report.
By decision dated April 6, 2018, OWCP denied appellant’s request for reconsideration as
it was untimely filed and failed to demonstrate clear evidence of error in its March 3, 2016
decision. It noted that she submitted documentation in support of her untimely reconsideration
11

An August 27, 2017 report of the employing establishment’s Office of Special Investigations indicated that the
employee died on the work premises on May 17, 2017 of an apparent self-inflicted gunshot to the head. The report
includes an attached unsigned May 9, 2016 journal-type document in which the author generally discussed having too
many responsibilities at work. The case record contains a claim for survivor’s benefits (Form CA-5) that appellant
filed on March 20, 2018. However, the case record does not contain a final decision regarding appellant’s claim for
survivor’s benefits and the matter is not currently before the Board. See 20 C.F.R. § 501.2(c).
12

The second page of this four-page document, listing various factual and medical documents in the case record,
had previously been submitted to OWCP in December 2016. This page does not contain any language referring to a
reconsideration request.

6

request, but found that this evidence failed to demonstrate clear evidence of error in the prior
decision.
LEGAL PRECEDENT
Pursuant to section 8128(a) of FECA, OWCP has the discretion to reopen a case for further
merit review.13 This discretionary authority, however, is subject to certain restrictions. For
instance, a request for reconsideration must be received within one year of the date of OWCP’s
decision for which review is sought.14 Timeliness is determined by the document receipt date of
the request for reconsideration as indicated by the received date in the integrated Federal
Employees’ Compensation System (iFECS).15 Imposition of this one-year filing limitation does
not constitute an abuse of discretion.16
OWCP may not deny a reconsideration request solely because it was untimely filed. When
a claimant’s request for reconsideration is untimely filed, it must nevertheless undertake a limited
review to determine whether it demonstrates clear evidence of error.17 If an application
demonstrates clear evidence of error, OWCP will reopen the case for merit review.18
To demonstrate clear evidence of error, a claimant must submit evidence relevant to the
issue which was decided by OWCP. The evidence must be positive, precise, and explicit and must
manifest on its face that OWCP committed an error. Evidence that does not raise a substantial
question concerning the correctness of OWCP’s decision is insufficient to demonstrate clear
evidence of error. It is not enough to merely demonstrate that the evidence could be construed so
as to produce a contrary conclusion. This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and whether
the new evidence demonstrates clear error on the part of OWCP. To demonstrate clear evidence
of error, the evidence submitted must be of sufficient probative value to shift the weight of the
evidence in favor of the claimant and raise a substantial question as to the correctness of OWCP’s
decision.19

13

5 U.S.C. § 8128(a); L.W., Docket No. 18-1475 (issued February 7, 2019); Y.S., Docket No. 08-0440 (issued
March 16, 2009).
14

20 C.F.R. § 10.607(a).

15

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4(b) (February 2016).

16

G.G., Docket No. 18-1072 (issued January 7, 2019); E.R., Docket No. 09-0599 (issued June 3, 2009); Leon D.
Faidley, Jr., 41 ECAB 104 (1989).
17

See 20 C.F.R. § 10.607(b); M.H., Docket No. 18-0623 (issued October 4, 2018); Charles J. Prudencio, 41 ECAB
499, 501-02 (1990).
18

L.C., Docket No. 18-1407 (issued February 14, 2019); M.L., Docket No. 09-0956 (issued April 15, 2010). See
also 20 C.F.R. § 10.607(b); supra note 15 at Chapter 2.1602.5 (February 2016).
19

S.W., Docket No. 18-0126 (issued May 14, 2019); Robert G. Burns, 57 ECAB 657 (2006).

7

OWCP procedures note that the term clear evidence of error is intended to represent a
difficult standard. The claimant must present evidence which on its face demonstrate that OWCP
made an error (for example, proof that a schedule award was miscalculated). Evidence such as a
detailed, well-rationalized medical report which, if submitted before the denial was issued, would
have created a conflict in medical opinion requiring further development, is not clear evidence of
error.20 The Board makes an independent determination of whether a claimant has demonstrated
clear evidence of error on the part of OWCP.21
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.
The Board finds that OWCP properly determined that appellant failed to file a timely
request for reconsideration. An application for reconsideration must be received within one year
of the date of OWCP’s decision for which review is sought.22 As appellant’s request for
reconsideration was not received by OWCP until March 20, 2018, more than one year after
issuance of its March 3, 2016 merit decision, it was untimely filed.23 Consequently, she must
demonstrate clear evidence of error by OWCP in its March 3, 2016 decision.
The Board further finds that appellant has not demonstrated clear evidence of error on the
part of OWCP in issuing its March 3, 2016 decision.
Appellant failed to submit the type of positive, precise, and explicit evidence which
manifests on its face that OWCP committed an error in its March 3, 2016 decision.24 The evidence
and argument she submitted did not raise a substantial question concerning the correctness of
OWCP’s prior decision.25
OWCP denied the employee’s claim on a factual basis, i.e., the failure to establish a
compensable employment factor. Upon reconsideration, appellant presented the argument that the
employee sustained environmental and emotional medical conditions related to his exposure to
chemicals while working in Building 54 and Building 180 between 1999 and 2016. The Board
notes, however, that appellant did not explain how this argument raised a substantial question as
to the correctness of OWCP’s March 3, 2016 decision. Appellant submitted a number of factual
20

J.S., Docket No. 16-1240 (issued December 1, 2016); supra note 15 at Chapter 2.1602.5(a) (February 2016).

21

D.S., Docket No. 17-0407 (issued May 24, 2017).

22

See supra note 14.

23

On appeal counsel argues that a timely request for reconsideration of OWCP’s March 3, 2016 decision was filed
in November 2016. However, as noted, the case record shows that a request for reconsideration of the March 3, 2016
decision was not filed until March 30, 2018, i.e., the date that appellant filed a request for reconsideration on behalf
of the deceased employee.
24

See supra note 19.

25

Id.

8

documents in support of this argument, but these documents do not, on their face, demonstrate
clear evidence of error in the March 3, 2016 decision. For example, in an undated memorandum,
the chief of the program and construction management section for the employing establishment
indicated that Building 54 had to cease being used as a paint hangar if it did not come into
compliance with relevant standards by September 2008. The chief noted that worker exposures
for chromium in Building 54 had consistently ranged from 300 to 500 times over the OSHA
exposure limit. In a May 23, 2012 report, two chemists for the employing establishment reported
that a dust sample obtained from the roof of Building 180 on May 12, 2012 revealed the presence
of silicates, paint pigments, and an assortment of metals, including chromium and strontium
chromate.
The Board, however, has reviewed these factual documents and finds that collectively they
do not, on their face, establish an employment factor or otherwise demonstrate clear evidence of
error in OWCP’s March 3, 2016 decision. The documents are vague in nature with respect to their
discussion of chemicals in the workplace and it remains unclear from the record whether or to
what extent the employee was exposed to various chemicals in the workplace. For example,
appellant did not submit evidence detailing the specific nature and extent of the employee’s work
in Building 54, nor does the case record contain an environmental study describing sample data
showing the precise levels of chromium and other substances in the specific workspaces where the
employee worked in Building 54. Although the May 23, 2012 report submitted by appellant
revealed the presence of silicates, paint pigments, and metals such as chromium and strontium
chromate in Building 180, the case record lacks evidence showing the specific nature and extent
of the employee’s work history and chemical exposure in Building 180.
After OWCP’s March 3, 2016 decision, various medical reports were added to the medical
record. The Board finds, however, that the submission of these reports do not demonstrate clear
evidence of error in OWCP’s March 3, 2016 decision. In March 16, April 4, and May 24, 2016
reports, Dr. Parihar expressed his concern that the employee’s exposure to toxins could have
contributed to his neuropsychological dysfunction. On July 26 and August 1, 2016 he opined,
without elaboration, that the employee sustained chronic toxic encephalopathy due to exposure to
chemicals in the workplace. In addition, Dr. Pomerleau noted in a June 15, 2016 report that the
employee had a “compelling case for the possibility of chronic toxic encephalopathy related to
heavy solvent exposure over many years.”26
The Board notes that even if employment factors were established and an evaluation of the
medical evidence was undertaken, these medical reports do not demonstrate clear evidence of error
in the March 3, 2016 decision because they contain opinions on causal relationship which are

26

Dr. Pomerleau indicated that, although an April 25, 2016 SPECT scan showed areas of hypoperfusion as would
be expected after exposure to methylene chloride, this type of test was still mainly an experimental diagnostic tool
and could not be used definitively for the diagnosis of brain injury from a toxic etiology such as solvent exposure.

9

speculative in nature27 or lack adequate supporting medical rationale.28 As noted, clear evidence
of error is intended to represent a difficult standard.29 Even a detailed, well-rationalized medical
report which, if submitted before the denial was issued, would have created a conflict in medical
evidence requiring further development is insufficient to demonstrate clear evidence of error. It is
not enough to show that evidence could be construed so as to produce a contrary conclusion.
Instead, the evidence must shift the weight in appellant’s favor.30
The Board finds that appellant’s request for reconsideration does not show on its face that
OWCP committed error when it found in its March 3, 2016 decision that the employee had not
sustained an employment-related medical condition.31 Therefore, OWCP properly determined that
appellant did not demonstrate clear evidence of error in its March 3, 2016 decision.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.

27

See E.B., Docket No. 18-1060 (issued November 1, 2018); Leonard J. O’Keefe, 14 ECAB 42, 48 (1962) (finding
that an opinion which is speculative in nature is of limited probative value regarding the issue of causal relationship).
28
See D.R., Docket No. 16-0528 (issued August 24, 2016) (finding that a report is of limited probative value
regarding causal relationship if it does not contain medical rationale explaining the relationship between a given
employment condition/activity and a diagnosed medical condition).
29

See supra note 20.

30

M.E., Docket No. 18-1442 (issued April 22, 2019).

31

See S.F., Docket No. 09-0270 (issued August 26, 2009).

10

ORDER
IT IS HEREBY ORDERED THAT the April 6, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: September 3, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

11

